DETAILED ACTION


This Office Action is in response to the Amendment filed 11/9/2021.  Due to the claim amendments, the previous rejections under 35 U.S.C. 103(a) have been withdrawn.  The previous Double Patenting rejections are maintained.  Claims 1-20 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments with respect to the rejections of claims 1-20 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  The prior art rejections of claims 1-20 have been withdrawn.  Specifically, the claim have been amended to indicate that each of the source MME, target MME and the eNodeB are of the same E-UTRAN.  Since the prior art of record teaches the source and target entities being of different networks, the amended claims are patentable over the prior art of record.
The previous Double Patenting rejections are maintained.  It is recommended that a Terminal Disclaimer be filed in order to overcome these rejections.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 10,582,424 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 1 of the Application, claim 1 of the patent is directed towards a handover method comprising all the steps of the handover method of claim 1 of the application.  Although the patented claim includes additional limitations not required by claim 1 of the application, the claim of the application is merely a broader version of the patented claim.  It has been held that such broader claims are obvious in view of the patented claims.
Regarding claim 2 of the Application, claim 1 of the patent is directed towards a handover method comprising all the steps of the handover method of claim 2 of the 
Regarding claim 3 of the Application, claim 1 of the patent is directed towards a handover method comprising all the steps of the handover method of claim 3 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 4 of the Application, claim 1 of the patent is directed towards a handover method comprising all the steps of the handover method of claim 4 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 5 of the Application, claim 1 of the patent is directed towards a handover method comprising all the steps of the handover method of claim 5 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 6 of the Application, claim 1 of the patent is directed towards a handover method comprising all the steps of the handover method of claim 6 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.
Regarding claim 7 of the Application, claim 3 of the patent is directed towards a handover method comprising all the steps of the handover method of claim 7 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.

Regarding claim 9 of the Application, claim 1 of the patent is directed towards a handover method comprising all the functions being performed by all the same devices as the communication system of claim 9 of the application.  Although the patented claim includes additional functions not required by claim 9 of the application, the claimed functions of the application are merely a broader version of the functions of the patented claim.  It has been held that such broader claims are obvious in view of the patented claims.  Further a system implementing the patented method including the device of the patented method is also an obvious variant of the patented method.
Regarding claim 10 of the Application, claim 1 of the patent is directed towards a handover method comprising all the functions being performed by all the same devices as the communication system of claim 10 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.
Regarding claim 11 of the Application, claim 1 of the patent is directed towards a handover method comprising all the functions being performed by all the same devices as the communication system of claim 11 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.
Regarding claim 12 of the Application, claim 1 of the patent is directed towards a handover method comprising all the functions being performed by all the same devices 
Regarding claim 13 of the Application, claim 1 of the patent is directed towards a handover method comprising all the functions being performed by all the same devices as the communication system of claim 13 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.
Regarding claim 14 of the Application, claim 1 of the patent is directed towards a handover method comprising all the functions being performed by all the same devices as the communication system of claim 14 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.
Regarding claim 15 of the Application, claim 3 of the patent is directed towards a handover method comprising all the functions being performed by all the same devices as the communication system of claim 15 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.
Regarding claim 16 of the Application, claim 2 of the patent is directed towards a handover method comprising all the functions being performed by all the same devices as the communication system of claim 16 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.
Regarding claim 17 of the Application, claim 1 of the patent is directed towards a handover method comprising all the steps of the handover method of claim 17 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 1 of the application.

Regarding claim 19 of the Application, claim 1 of the patent is directed towards a handover method comprising all the functions being performed by all the same devices as the communication system of claim 19 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.
Regarding claim 20 of the Application, claim 1 of the patent is directed towards a handover method comprising all the functions being performed by all the same devices as the communication system of claim 20 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 9 of the application.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nishida et al. (U.S. Publication US 2012/0195261 A1), Racz (U.S. Publication US 2011/0319115 A1) and Hallental (U.S. Publication US 2010/0135246 A1) each disclose relevant systems and methods of performing SRVCC handover.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461